Citation Nr: 0840049	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  03-37 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension claimed 
as secondary to service-connected post traumatic stress 
disorder (PTSD).

2. Entitlement to service connection for coronary artery 
disease claimed as secondary to hypertension.

3. Entitlement to service connection for an aneurysm claimed 
as secondary to hypertension.

4. Entitlement to service connection for residuals of an 
amputation of the left leg claimed as secondary to 
hypertension.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to November 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2008 Order, the Court 
endorsed a June 2008 joint motion for remand, vacated the 
April 2007 Board decision that denied the veteran's claims, 
and remanded the matter for compliance with the instructions 
in the joint motion.

In April 2007, this matter came before the Board on appeal 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for hypertension, 
coronary artery disease, an aneurysm and the amputation of 
the veteran's left leg.  The Board had remanded this case for 
further development in August 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's August 2004 remand instructed, in part, that the 
veteran be provided with cardiac and psychiatric examinations 
to obtain medical opinions as to whether or not the veteran's 
PTSD had an effect on the development or progress of his 
hypertension.  Following remand, the veteran was provided 
with a cardiac examination, but not a psychiatric 
examination, although a psychiatrist's opinion was obtained 
on the basis of claims file review.  While both opinions 
stated that the veteran's hypertension was not caused by his 
PTSD, neither opinion addressed whether the veteran's PTSD 
aggravated his hypertension.  

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, the Board remands to provide the 
veteran with cardiac and psychiatric examinations to obtain 
medical opinions as to whether or not the veteran's PTSD 
caused or aggravated his hypertension.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for VA cardiac and 
psychiatric examinations to determine the 
impact the veteran's PTSD may have had on 
the development of his hypertension, 
either causally or by aggravation.  The 
entire claims folder and a copy of this 
Remand must be made available to the 
examiners prior to the examination in 
order to permit a review of the history 
and findings pertaining to the veteran's 
cardiovascular and psychiatric problems.  
The examiners should be requested to 
express an opinion as to whether it is 
more likely, less likely, or as likely as 
not that the veteran's PTSD was a 
causative or aggravating factor in the 
development of his hypertension.  The 
examiners should also be requested to 
present all opinions and findings, and the 
reasons and bases therefore, in a clear, 
comprehensive, and legible manner on the 
examination report.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2. Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




